Citation Nr: 0608640	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05- 41 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Army from November 
1973 until November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied 
service connection for bilateral hearing loss.

2.  The evidence added to the record since December 2002, 
when viewed in the context of the entire record relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence of record does not establish 
current hearing loss disability for VA purposes in the left 
ear.

4.  Right ear hearing loss disability was initially 
demonstrated years after service, and there has been no 
demonstration by competent evidence that the veteran's 
current right ear hearing loss disability is causally related 
to active service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002).

2.  The evidence received subsequent to the December 2002 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2005).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of August 2002 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant, as well as a 
statement of the case (SOC) issued November 2005.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

In the instant decision, the Board reopens the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and the issue is denied on the merits.  In this 
regard the notice provided to the veteran did not address all 
elements of a service connection claim.  Specifically, such 
notice did not inform the veteran as to the rating criteria 
for hearing loss, nor did it apprise him as to the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's service connection claim, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2005 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board notes that the November 2005 Statement of the Case 
did not contain the laws and regulations applicable to 
reopening a claim on the basis of new and material evidence.  
However, such information was provided in the VCAA notice 
letter issued in October 2004.  Nevertheless, in light of the 
favorable determination contained herein reopening the claim, 
the veteran is not adversely impacted by the Board's 
adjudication at this time.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA 
examination.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.




Legal Criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in September 2004, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted active service, or 
for aggravation of a preexisting injury or disease in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, to include 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).

Analysis

Procedural background

As noted previously, the veteran's claim of entitlement to 
service connection for bilateral hearing loss was denied by 
the RO in a December 2002 rating decision.  The veteran did 
not perfect an appeal and that decision became final.  See 38 
U.S.C.A. § 7105.  It is noted that the January 2005 rating 
decision on appeal, determined that new and material evidence 
had been received, and proceeded to review the appeal on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

The evidence of record at the time of the last final rating 
decision in December 2002 included the veteran's service 
medical records dated from November 1973 to November 1976.  
Such records are negative for any findings relative to 
bilateral hearing loss.  The Board does note that the veteran 
indicated upon separation that he suffered from ear, nose, or 
throat trouble.  In the narrative portion of the veteran's 
report of medical history, the examining physician noted that 
the veteran complained of frequent tonsillitis, while making 
no mention of any disability relating to the veteran's 
hearing.  The audiometric findings on examination for 
entrance into service, in January 1973, show pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
10
5
5
10
10

The audiometric findings on the veteran's separation 
examination, in October 1976, show pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
15
10
10
10


In evaluating these findings, it is noted that the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board 
notes that a change in left ear hearing ability was 
demonstrated by comparison of the entrance and separation 
examination audiometric findings.  However, normal left ear 
hearing, as defined by Hensley, was demonstrated on 
examinations for both entrance and separation from service  
While right ear hearing loss was demonstrated on examination 
for separation from service, these findings do not 
demonstrate hearing loss "disability" for VA purposes 
pursuant to 38 C.F.R. § 3.385.  The evidence of record at the 
time of the December 2002 rating decision also included a 
December 2001 VA examination.  On initial VA examination 
subsequent to the veteran's military service, in December 
2001, the veteran underwent a VA audiology examination.  At 
that time, his pure tone thresholds, in decibels, were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
30
30
LEFT
10
10
15
25
25

In this December 2001 VA examination, the Board notes that 
word recognition ability was 84 percent in each ear.  The 
record does not reflect whether the findings of speech 
recognition were made using the Maryland CNC test, pursuant 
to the requirements of 38 C.F.R. § 3.385.  

The veteran underwent another VA administered audiology 
examination in November 2002.  At that time, the veteran's 
pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
35
30
LEFT
10
20
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  Based on 
the evidence as described above, the RO denied the claim for 
service connection, citing the absence of competent evidence 
establishing current hearing loss disability for VA purposes.

The evidence added to the record subsequent to the last final 
rating decision in December 2002 includes a VA audiology 
examination dated in November 2004.  At that time, the 
veteran's pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
35
LEFT
15
15
20
30
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
speech recognition findings of 92 percent in the right ear 
satisfy the 38 C.F.R. § 3.385 definition of a disability.  
Following objective examination the VA examiner commented 
that given normal hearing after military separation in 2002 
it is unlikely that the current reduction in speech 
recognition for the right ear was related to military noise 
exposure.

Because the evidence of record at the time of the last final 
prior denial in January 2002 did not contain an opinion of 
etiology, the November 2004 examination report is new and 
material.  As new and material evidence has been received 
subsequent to the prior final January 2002 rating decision, 
new and material evidence has been received.  As such, the 
veteran's claim is reopened.

Bilateral hearing loss

Having reopened the claim of entitlement to service 
connection for bilateral hearing loss, the Board will now 
consider the issue on the merits.  

At the outset, the Board has considered whether presumptive 
service connection as a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including hearing loss, are regarded 
as chronic diseases.  However, in order for the presumption 
to operate, such disease must become manifest or aggravated 
to a degree of 10 percent or more within 1 year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss disability for VA purposes to 
a compensable degree within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In considering whether a current hearing loss disability 
exists, it is noted that the provisions of 38 C.F.R. § 3.385 
define hearing loss "disability" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Based on the standard set forth under 38 C.F.R. § 3.385, the 
evidence of record fails to establish current hearing loss 
disability for VA purposes as to the left ear.  While the 
December 2001 audiologic examination revealed word 
recognition ability of 84 percent in each ear, the November 
2002 and November 2004 VA audiology examinations revealed no 
hearing acuity of worse than 35 decibels from 500 to 400 
Hertz as to the left ear, there was no showing that the 
auditory thresholds for at least three of the frequencies was 
26 decibels or greater, and the speech discrimination ability 
was greater than 94 percent.  Thus, the evidence of record 
fails to establish current left ear hearing loss disability 
for VA purposes.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C. § 
1110. In the absence of proof of a present disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Because the evidence fails to demonstrate a 
current hearing loss disability as to the left ear, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted. See 
Rabideau and Chelte, both supra. See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

With regard to the right ear, the November 2004 VA 
examination revealed the right ear speech recognition ability 
was 92 percent, as measured by a Maryland CNC test.  Here, 
while the veteran's pure tone thresholds for the right ear do 
not meet the criteria for hearing loss disability under 
38 C.F.R. § 3.385, the veteran's speech discrimination score 
of less than 94 percent does establish the presence of 
current right ear hearing loss disability.  The objective 
findings for the right ear do establish a current hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.

With respect to the next requirement of a service connection 
claim, evidence of an in-service injury or disease, 
incurrence of noise trauma or injury in service is not 
demonstrated by the service medical records.  No hearing 
impairment pursuant to 38 C.F.R. § 3.385 was detected upon 
enlistment in November 1973.  In evaluating the veteran's 
service medical records, it is noted that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The veteran's 1976 
separation examination does demonstrate right ear hearing 
abnormalities per Hensley, however these findings do not 
establish a right ear hearing disability pursuant to 
38 C.F.R. § 3.385.  A VA audiology examination performed in 
November 2004 revealed speech discrimination ability was 92 
percent demonstrating a disability in the right ear pursuant 
to 38 C.F.R. § 3.385.  The VA examiner acknowledged that the 
November 2002 VA examination, approximately 26 years after 
military separation revealed pure tones and speech 
recognition within normal limits.  The VA examiner stated it 
was unlikely the veteran's current reduction in speech 
recognition score for the right ear is related to military 
noise exposure.

The November 2004 VA opinion was issued following a thorough 
objective examination of the veteran and a review of the 
claims file.  For these reasons, his opinion is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  

In conclusion, the evidence of record shows current right ear 
hearing loss disability for VA purposes initially 
demonstrated years after service, and the competent evidence 
of record does not otherwise relate his present right ear 
hearing loss disability to military service.  The Board does 
acknowledge a slight hearing abnormality with regard to the 
veteran's 1976 separation examination.  However, right ear 
hearing loss disability for VA purposes did not occur until 
28 years following separation from service and a competent 
clinical opinion of record does not relate current right ear 
hearing loss disability to any finding in service to include 
on separation examination.  The evidence of record also fails 
to show current left ear hearing loss disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent the appeal is granted.

Service connection for bilateral hearing loss disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


